Citation Nr: 1735077	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a videoconference hearing before the Board in June 2017.  A transcript is of record.

The issue of entitlement to service connection for hearing loss is being remanded, and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the hearing before the undersigned in June 2017, the Veteran specifically stated that she wished to withdraw the issue of entitlement to service connection for PTSD.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.


ORDER

The issue of entitlement to service connection for PTSD is dismissed.


REMAND

The Veteran contends that service connection for hearing loss is warranted.  She testified to in-service exposure to loud noise as a truck driver and from weapons while stationed in Saudi Arabia.  A VA audiological examination in January 2016 did not show hearing loss in either ear by VA standards.  Subsequently, the Veteran has submitted a private audiogram dated in May 2017 which appears to show that her hearing has worsened since the January 2016 VA examination, and may now meet the VA standard for hearing loss disability, at least in one ear.  In light of this evidence, the Board finds that another VA audiological examination is warranted.  If hearing loss by VA standards in either ear is demonstrated, the examiner must provide an etiology opinion regarding such hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The electronic claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.

For each ear, the examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

If the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes, then the examiner should provide an opinion as to whether any hearing loss is at least as likely as not related to the Veteran's active service, including her exposure to loud noise.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


